DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 17 October 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Specifically, a copy of NPL citation 2 has not been provided, and it appears two copies of JP2015-43499 were instead submitted. However, the examiner has retrieved a copy of NPL citation 2 and has cited the reference in the attached form 892.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Nie et al. (“Design and Analysis of an Ultrawide-Band Distributed Drain-Pumped Mixer Using 0.18μm CMOS technology”, hereinafter “Nie”).

Nie discloses a distributed mixer (Fig.1), comprising: 
a first transmission line (Ld) having an input end connected to a local oscillator (LO) terminal for LO signal input (LO), wherein a terminal end of the first transmission line is connected to an intermediate frequency (IF) terminal for IF signal output (IF); 
a second transmission line (Lg) having an input end connected to a radio frequency (RF) terminal for RF signal input (RF); 
a plurality of transistors (M1-MN) between the first transmission line and the second transmission line (see Fig.1), wherein the plurality of transistors is arrayed equidistantly in a direction of signal flow of the first transmission line and the second transmission line (see Fig.1, where each segment has an identical inductance Ld or Lg-, and pg.29, Section II.A., where the artificial transmission lines are implemented by short microstrip lines), wherein gates of the plurality of transistors are connected to the second transmission line (Lg), wherein drains of the plurality of transistors are connected to the first transmission line (Ld; see Fig.1), and wherein sources of the plurality of transistors are grounded (see Fig.1); 

a terminating resistor connecting the terminal end of the second transmission line to a ground (ZTERM), wherein the bias circuit applies the bias voltage so that a direct current voltage between a respective gate and a respective source of each of the plurality of transistorsds,. which is 0.01V; see pg.30, first paragraph), and wherein the IF signal obtained by performing frequency conversion of the RF signal is output from the terminal end of the first transmission line (see Fig.1 and section II.A).

Nie does not explicitly disclose that Vgs is set to “a respective threshold of a respective transistor of the plurality of transistors”, as required by the claim and indicated by strike-through annotation above. However, Nie does disclose that “the MOSFET is biased between the linear and saturation regions” (Section II.A), and it is noted that the linear region of a MOSFET begins when Vgs is equal to Vth, thus Vth falls within the disclosed range of biasing in Nie. Further, in section II.B, Nie discloses Vgs as a result-effective variable, which the optimization of which provides a particular desired gm. It has previously been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”. See MPEP 244.05.II.A. Therefore, it would have been obvious to one of .

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Nie as applied to claim 6 above, and further in view of Nippon Telegraph and Telephone Corporation (JP 2015-43499, as cited by Applicant and hereinafter “Nippon”).

Claim 12 is directed toward an upconverter, where the input end to the first transmission line is connected to an LO signal input, a terminal end is connected to an RF signal output, and the second transmission line is connected to an IF signal input. Nie discloses the corresponding limitations discussed with regard to claim 6 above, but only discloses a downconverter arrangement, where the input of the first transmission line is connected to an LO input, a terminal end is connected to an IF output, and the second transmission line is connected to an RF signal input. See Fig.1. Nippon discloses that in a similar distributed mixer, an upconverter structure may be realized by swapping the IF and RF connections. See Fig.15 and [0050]. Therefore, it would have been obvious to one of ordinary skill in the art to have provided the input end of the first transmission line connected to an LO signal input, a terminal end connected to an RF signal output, and the second transmission line connected to an IF signal input in order to have realized an up-conversion mixer instead of the disclosed down-converter mixer.

Regarding claims 7 and 13, Nie does not disclose the recited “plurality of third transmission lines between the first transmission line and the plurality of transistors”. Nippon . 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Nie as applied to claim 6 above, and further in view of Deng et al. (“A 3-33 GHz PHEMT MMIC Distributed Drain Mixer”, hereinafter “Deng”).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Nie in view of Nippon as applied to claim 12 above, and further in view of Deng.

Nie discloses the limitations of claim 6 discussed above, while Nie and Nippon disclose the limitations of claim 12 discussed above. However, Nie does not disclose the recited “third transmission lines between the first transmission line and the drains of the plurality of transistors” as required by claims 7 and 13. Deng discloses a similar distributed drain mixer (Fig.1), where a plurality of third transmission lines are provided between the first transmission line (between “LO IN” and “IF OUT”) and a plurality of transistors (transistors of Fig.1). Deng discloses that such transmission lines are useful “for phase equalization of the signal on the drain transmission line”. See pg.151, section III. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have provided a plurality of third transmission lines between the first transmission line and the drains of the plurality of transistors in order to have provided phase equalization of the signal on the drain transmission line.
Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Nie as applied to claim 6 above, and further in view of Heydari et al. (US 7,279,980, hereinafter “Heydari”).

Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Nie in view of Nippon as applied to claim 12 above, and further in view of Heydari.

Nie discloses the limitations discussed above with regard to claim 6, while Nie and Nippon disclose the limitations discussed above with regard to claim 12. However, Nie only discloses a single-ended structure with a first transmission line, a second transmission line, and a plurality of transistors. See discussion above. Nie does not disclose the differential structure of claims 8-11 and 14-17, where the first transmission line “has a differential configuration and comprises a fourth transmission line … and a fifth transmission line”, the second transmission line “has a differential configuration and comprises a sixth transmission line … and a seventh transmission line”, “the plurality of transistors “have a differential configuration” comprising “first transistors … and second transistors”, “the terminating resistor comprises a first terminating resistor … and a second terminating resistor”, or “the bias circuit applies a bias voltage to a terminal end of the sixth transmission line and … the seventh transmission line”.

Heydari discloses a differential distributed amplifier circuit (Fig.2) with a structure similar to the mixer of Nie. Further, Heydari does disclose that the structure may be modified to provide a distributed mixer structure. See col.10,13-14 and claim 31. Heydari discloses that a differential structure may be provided by dividing the first and second transmission lines into . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Heydari et al. (US 2005/0064840) discloses another differential distributed mixer structure. Pavio, Jr. (US 4,751,744) discloses another distributed mixer structure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN JOHNSON whose telephone number is (571)270-1264.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN JOHNSON/Primary Examiner, Art Unit 2849